


116 HR 511 IH: Protecting Domestic Violence and Stalking Victims Act
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 511
IN THE HOUSE OF REPRESENTATIVES

January 11, 2019
Mr. Brown of Maryland (for himself, Mr. Beyer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brownley of California, Mr. Carbajal, Mr. Cárdenas, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Mrs. Davis of California, Mr. Espaillat, Mr. Foster, Ms. Haaland, Mrs. Hayes, Mr. Khanna, Mr. Krishnamoorthi, Ms. Kuster of New Hampshire, Mr. Lawson of Florida, Ms. Lofgren, Mr. Lynch, Mr. Sean Patrick Maloney of New York, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McNerney, Mr. Meeks, Ms. Moore, Mr. Morelle, Mr. Moulton, Mrs. Napolitano, Ms. Norton, Ms. Omar, Mr. Pallone, Mr. Panetta, Mr. Peters, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Ms. Roybal-Allard, Mr. Ruppersberger, Mr. Sires, Mr. Suozzi, Mr. Swalwell of California, Ms. Wasserman Schultz, Ms. Wilson of Florida, Mr. Yarmuth, Mr. Himes, and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend title 18, United States Code, to protect more victims of domestic violence by preventing their abusers from possessing or receiving firearms, and for other purposes.

 
1.Short titleThis Act may be cited as the Protecting Domestic Violence and Stalking Victims Act. 2.Definitions of intimate partner and misdemeanor crime of domestic violence expandedSection 921(a) of title 18, United States Code, is amended— 
(1)in paragraph (32)— (A)by striking and an individual and inserting an individual; and 
(B)by inserting , or a dating partner (as defined in section 2266) before the period at the end; and (2)in paragraph (33)(A)— 
(A)by striking Except as provided in subparagraph (C), the and inserting The;  (B)in clause (i), by inserting municipal, after State,; and 
(C)in clause (ii)— (i)by striking or by and inserting by; and 
(ii)by inserting , or by a dating partner (as defined in section 2266) of the victim before the period at the end.  3.Expansion of list of persons subject to a restraining or similar order to whom a firearm is prohibited from being sold or disposedSection 922(d)(8) of title 18, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by striking that; (2)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A) 
(i)that was issued after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or (ii)in the case of an ex parte order, relating to which notice and opportunity to be heard are provided— 
(I)within the time required by State, tribal, or territorial law; and (II)in any event within a reasonable time after the order is issued, sufficient to protect the person’s right to due process; 
(B)that restrains such person from— (i)harassing, stalking, threatening, or engaging in other conduct that would put an individual in reasonable fear of bodily injury to such individual, including an order that was issued at the request of an employer on behalf of its employee or at the request of an institution of higher education on behalf of its student; or 
(ii)intimidating or dissuading a witness from testifying in court; and; and (3)in subparagraph (C)— 
(A)by striking intimate partner or child each place it appears and inserting individual described in subparagraph (B); (B)in clause (i), by inserting that before includes; and 
(C)in clause (ii), by inserting that before by its. 4.Expansion of list of persons subject to a restraining or similar order prohibited from possessing or receiving a firearmSection 922(g)(8) of title 18, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by striking that; (2)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A) 
(i)that was issued after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or (ii)in the case of an ex parte order, relating to which notice and opportunity to be heard are provided— 
(I)within the time required by State, tribal, or territorial law; and (II)in any event within a reasonable time after the order is issued, sufficient to protect the person’s right to due process; 
(B)that restrains such person from— (i)harassing, stalking, threatening, or engaging in other conduct that would put an individual in reasonable fear of bodily injury to such individual, including an order that was issued at the request of an employer on behalf of its employee or at the request of an institution of higher education on behalf of its student; or 
(ii)intimidating or dissuading a witness from testifying in court; and; and (3)in subparagraph (C)— 
(A)by striking intimate partner or child each place it appears and inserting individual described in subparagraph (B); (B)in clause (i), by inserting that before includes; and 
(C)in clause (ii), by inserting that before by its. 5.Stalking prohibitions (a)Sales or other dispositions of firearms or ammunitionSection 922(d) of title 18, United States Code, as amended by section 3 of this Act, is amended— 
(1)by striking or at the end of paragraph (8); (2)by striking the period at the end of paragraph (9) and inserting ; or; and 
(3)by inserting after paragraph (9) the following:  (10)has been convicted in any court of— 
(A)a misdemeanor crime of stalking under Federal, State, municipal, territorial, or tribal law; or (B)a crime that involves conduct which would be prohibited by section 2261A if committed within the special maritime and territorial jurisdiction of the United States.. 
(b)Possession, etc., of firearms or ammunitionSection 922(g) of such title, as amended by section 4 of this Act, is amended— (1)by striking or at the end of paragraph (8); 
(2)by striking the comma at the end of paragraph (9) and inserting ; or; and (3)by inserting after paragraph (9) the following: 
 
(10)has been convicted in any court of— (A)a misdemeanor crime of stalking under Federal, State, municipal, territorial, or tribal law; or 
(B)a crime that involves conduct which would be prohibited by section 2261A if committed within the special maritime and territorial jurisdiction of the United States,.  